No. 13055
           I N THE SUPREME COURT OF THE STATE OF M N A A
                                                  OTH

                                          1976



STATE OF MONTANA,

                               P l a i n t i f f and Respondent,

          -VS   -
RILEY HENSLEY,

                               Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e Fourth J u d i c i a l District,
                      Honorable P e t e r Meloy, J u d g e p r e s i d i n g .

Counsel o f Record :

     For Appellant :

                Ralph Randono a r g u e d , G r e a t F a l l s , Montana
                E. F. G i a n o t t i a p p e a r e d , G r e a t F a l l s , Montana

     For Respondent:

                Hon. Robert L. tJoodahl, A t t o r n e y G e n e r a l , Helena,
                 Montana
                C h a r l e s E. Erdman, A s s i s t a n t A t t o r n e y G e n e r a l ,
                 a r g u e d , He1 ena , Montana
                R o b e r t L. Deschamps, County A t t o r n e y , a r g u e d ,
                 M i s s o u l a , Montana



                                                    Submitted:         September 1, 1976

                                                       Decided :       5EP 2 O 1976
          TE$Z 0 13-76
Filed :
M r . Chief J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

              T h i s i s a n a p p e a l by d e f e n d a n t from a judgment e n t e r e d

f o l l o w i n g h i s c o n v i c t i o n by a j u r y i n Missoula County of t h e

c r i m e of b r i b e r y of a j u d i c i a l o f f i c e r .

             The r e c o r d d i s c l o s e s t h a t on October 4 , 1973, Missoula

Deputy County A t t o r n e y Ed McLean m e t w i t h d e f e n d a n t and Floyd

Wright a t a r e s t a u r a n t i n M i s s o u l a , Montana, t o d i s c u s s McLean

d i s p o s i n g of gambling c h a r g e s pending a g a i n s t d e f e n d a n t .            The

d i s c u s s i o n c e n t e r e d around t h e a v a i l a b l e methods o f d i s p o s i n g

of t h e s e c h a r g e s , i n c l u d i n g a d e f e r r e d s e n t e n c e .   A t the close

of t h e meeting d e f e n d a n t gave $190 t o Wright who added $60 o f

h i s own and Wright t h e n g a v e $250 t o McLean.                          The e n t i r e meet-

i n g was o b s e r v e d by a s u r v e i l l a n c e t e a m of t h e Missoula County

s h e r i f f ' s department.          T h e r e a f t e r , d e f e n d a n t and Wright w e r e

c h a r g e d j o i n t l y by i n f o r m a t i o n a s committing          " * * * the offense
of Giving a B r i b e t o a Deputy County A t t o r n e y , a f e l o n y , a s spec-

i f i e d i n S e c t i o n 94-801,       R.C.M.       1947    * * *."         The c a s e s w e r e

s e v e r e d f o r t r i a l and d e f e n d a n t was c o n v i c t e d J a n u a r y 1 5 , 1975.

             The f i r s t i s s u e p r e s e n t e d i s whether a d e p u t y c o u n t y

a t t o r n e y i s a " j u d i c i a l o f f i c e r " w i t h i n t h e meaning of s e c t i o n

94-801,      R.C.M.      1947.

             W e have n e v e r d e f i n e d t h e term " j u d i c i a l o f f i c e r " a s it

i s used i n s e c t i o n 94-801,            R.C.M.      1947.       However, i n P o r t e r v.

D i s t r i c t C o u r t , 124 Mont. 249, 274, 220 P.2d 1035, t h e C o u r t s a i d :

             "So i n Montana, a s i n Washington, t h e c o u n t y
             a t t o r n e y i s a p u b l i c o f f i c e r , a p a r t of t h e
             j u d i c i a l system, v e s t e d w i t h power o v e r t h e
             c r i m i n a l p r o s e c u t i o n s i n h i s c o u n t y and a s s u c h
             o f f i c e r responsible t o t h e people f o r t h e per-
             formance o f t h e d u t i e s e n t r u s t e d t o him."
              (Emphasis added.)

             W e f i n d additional support f o r t h i s r u l i n g i n o t h e r j u r i s -

dictions.

             The Idaho Supreme C o u r t h e l d t h a t a d i s t r i c t a t t o r n e y i s
a " j u d i c i a l officer", not an executive o f f i c e r , within t h e

meaning o f a b r i b e r y s t a t u t e c o n c e r n i n g e x e c u t i v e o f f i c e r s .

S t a t e v . W h a r f i e l d , 4 1 I d a h o 1 4 , 236 P.       862, 863.           The s t a t -

u t e c o n s t r u e d i n W h a r f i e l d i s i d e n t i c a l t o s e c t i o n 94-3903,

R.C.M.     1947, o u r s t a t u t e c o n c e r n i n g b r i b e s g i v e n o r o f f e r e d t o

executive officers.                The I d a h o c o u r t ' s d e f i n i t i o n was b a s e d

upon a c o n s t i t u t i o n a l c r e a t i o n of t h e o f f i c e o f d i s t r i c t a t t o r -

ney u n d e r t h e c o n s t i t u t i o n a l a r t i c l e d e v o t e d t o t h e j u d i c i a l

department.

             R a t i o n a l e i d e n t i c a l t o t h a t o f t h e I d a h o c o u r t was i n -

c o r p o r a t e d by New Mexico i n d e f i n i n g " j u d i c i a l o f f i c e r " w i t h i n

a bribery s t a t u t e t o include a d i s t r i c t attorney.                        S t a t e v.

C o l l i n s , 28 N.M.     230, 210 P. 569; S t a t e v . Chambers, 86 N.M.

383, 524 P.2d 999.

             A r t i c l e V I I I o f t h e 1889 Montana C o n s t i t u t i o n , which i s

e n t i t l e d " J u d i c i a l Departments" c r e a t e s t h e o f f i c e o f c o u n t y

attorney.         A r t i c l e V I I I , Sec. 1 9 , 1889 Montana C o n s t i t u t i o n .

Although t h e 1972 Montana C o n s t i t u t i o n d o e s n o t c l a s s i f y c o u n t y

a t t o r n e y s w i t h i n t h e j u d i c i a l d e p a r t m e n t , it was t h e 1889 Montana

C o n s t i t u t i o n which was i n e f f e c t a t t h e t i m e t h e L e g i s l a t u r e

e n a c t e d s e c t i o n 94-801,     R.C.M.      1947.       In doing so t h e L e g i s l a t u r e

must have been aware o f and w a s bound by t h e c o n s t i t u t i o n a l c l a s s -

i f i c a t i o n s of public o f f i c e r s .      Our c o n s t i t u t i o n a l c l a s s i f i c a -

t i o n o f a c o u n t y a t t o r n e y b e i n g i d e n t i c a l t o I d a h o and New

Mexico, w e a g r e e w i t h t h o s e j u r i s d i c t i o n s and h o l d t h a t a c o u n t y

a t t o r n e y i s a j u d i c i a l o f f i c e r w i t h i n t h e meaning o f s e c t i o n 94-

801, R.C.M.         1947.

             W e have n o t i g n o r e d t h e C a l i f o r n i a a u t h o r i t y c i t e d by

d e f e n d a n t , b u t under o u r circumstances such a u t h o r i t y i s n o t

applicable.          A s s t a t e d i n S t a t e v. Wharfield,              3 1 I d a h o 1 4 , 236

P.   862, 863:
             " I n t h i s d e c i s i o n we a r e n o t unmindful of t h e
             c a s e o f S i n g h v. S u p e r i o r C o u r t , 4 4 Cal.App. 64,
             185 P. 985, h o l d i n g t h a t a p r o s e c u t i n g a t t o r n e y
             i s a n e x e c u t i v e o f f i c e r of t h e s t a t e ; b u t i n
             C a l i f o r n i a a d i s t r i c t a t t o r n e y i s an o f f i c e r of
             t h e c o u n t y , and i n t h e c o n s t i t u t i o n o f C a l i f o r n i a ,
             divided i n t o a r t i c l e s t r e a t i n g of t h e executive,
             l e g i s l a t i v e and j u d i c i a l d e p a r t m e n t s , t h e o f f i c e
             of d i s t r i c t a t t o r n e y i s n o t mentioned, a s i n o u r s
             under t h e j u d i c i a l d e p a r t m e n t . * * * "

             Defendant f u r t h e r c o n t e n d s t h e a c t t o which t h e b r i b e

a t t e m p t a p p l i e d was n o t w i t h i n t h e l a w f u l a u t h o r i t y and power

of McLean.          The t e s t i m o n y o f f e r e d was t h a t McLean w a s b e i n g

o f f e r e d t h e b r i b e t o have pending gambling c h a r g e s d i s p o s e d o f .

T h i s C o u r t h a s s t a t e d i n H a l l a d a y v . S t a t e Bank of F a i r f i e l d ,

6 6 Mont. 1 1 118, 2 1 2 P.
           1 ,                              861:

             " * * * The c o u n t y a t t o r n e y i n t h i s s t a t e , n o t
             o n l y d i r e c t s under what c o n d i t i o n s a c r i m i n a l
             a c t i o n s h a l l be commenced, b u t from t h e t i m e it
             b e g i n s u n t i l it ends h i s s u p e r v i s i o n and c o n t r o l
             i s c o m p l e t e , l i m i t e d o n l y by s u c h r e s t r i c t i o n s
             a s t h e law imposes. * * * "

I t seems t h e d e f e n d a n t was w e l l aware of t h i s a u t h o r i t y a t t h e

t i m e of t h e b r i b e , b u t now c o n t e n d s o n l y t h e d i s t r i c t c o u r t c o u l d

have d i s m i s s e d t h e c h a r g e s i n v o l v e d .   I t would be u n r e a s o n a b l e

f o r t h i s Court t o disregard t h e f a c t t h a t i n a l l p r o b a b i l i t y a

c o u n t y a t t o r n e y ' s d e c i s i o n and r e q u e s t t o d i s m i s s would be f o l l o w e d

by a d i s t r i c t c o u r t .

             The remaining i s s u e s d e a l w i t h t h r e e a s p e c t s of McLean's

testimony.

             The f i r s t o f t h e s e i s when McLean t e s t i f i e d on r e d i r e c t

e x a m i n a t i o n t h a t it was t h e p o l i c y of t h e c o u n t y a t t o r n e y ' s o f f i c e

t o d e l a y f i l i n g charges u n t i l t h e o f f i c e f e l t they could prove

d e f e n d a n t ' s g u i l t beyond a r e a s o n a b l e d o u b t .    Defendant c o n t e n d s

such t e s t i m o n y was a n improper and p r e j u d i c i a l comment.                      W e must

remember t h a t t h i s t e s t i m o n y f o l l o w e d a n e x t e n s i v e cross-examin-

a t i o n by d e f e n d a n t ' s c o u n s e l a s t o t h e l e n g t h of t i m e between t h e

i n i t i a l b r i b e r y o f f e r and t h e c h a r g i n g o f t h e d e f e n d a n t .      Since
d e f e n d a n t r a i s e d t h e q u e s t i o n of d e l a y i n f i l i n g t h e c h a r g e s ,

and r e p e a t e d l y asked why such d e l a y o c c u r r e d , t h e d i s t r i c t c o u r t

allowed t h e t e s t i m o n y i n q u e s t i o n t o e x p l a i n t h a t d e l a y .         The

scope of r e d i r e c t examination i s w i t h i n t h e d i s c r e t i o n of t h e

d i s t r i c t court.      S t a t e v . Simanton, 1 0 0 Mont. 292, 49 P.2d 981.

W f i n d no a b u s e of t h a t d i s c r e t i o n i n t h i s i n s t a n c e , n o r i s it
 e

a comment on t h e e v i d e n c e by t h e p r o s e c u t i o n as contended by de-

fendant.        A s p h r a s e d by t h e S t a t e i n t h e i r b r i e f ,      "The d e f e n d a n t

opened t h e d o o r , and c a n n o t now complain b e c a u s e t h e S t a t e d r o v e

a t r u c k through i t . "

             Secondly, McLean t e s t i f i e d t h a t d u r i n g t h e d i s c u s s i o n

wherein t h e b r i b e o c c u r r e d , d e f e n d a n t e x p r e s s e d h i s d i s p l e a s u r e

of u s i n g a d e f e r r e d s e n t e n c e on t h e pending c h a r g e s , b e c a u s e de-

f e n d a n t had s u c h a s e n t e n c e imposed on a p r i o r o f f e n s e .             The p r i o r

o f f e n s e was n o t s p e c i f i e d and t h i s was t h e o n l y mention of o t h e r

o f f e n s e s a l l e g e d t o have been committed by d e f e n d a n t .                The s t a t e -

ment o f d e f e n d a n t w a s a p a r t of t h e res g e s t a e .              Res g e s t a e

s t a t e m e n t s are u s u a l l y a s s o c i a t e d w i t h t h e h e a r s a y r u l e , b u t t h e

s t a t u t e and c a s e s e x p l a i n i n g t h e r u l e a p p l y g e n e r a l l y t o any s t a t e -

ments made i n c o n j u n c t i o n w i t h t h e f a c t i n i s s u e .

             S e c t i o n 93-401-7,       R.C.M.      1947, p r o v i d e s :

             " D e c l a r a t i o n s which a r e a p a r t o f t h e t r a n s a c t i o n .
             Where, a l s o , t h e d e c l a r a t i o n , a c t , o r o m i s s i o n
             forms p a r t of a t r a n s a c t i o n , which i s i t s e l f t h e
             f a c t i n d i s p u t e , o r evidence of t h a t f a c t , such
             d e c l a r a t i o n , a c t , o r o m i s s i o n i s e v i d e n c e as p a r t
             of t h e t r a n s a c t i o n . "

             I n S t a t e v. Newman, 162 Mont. 450, 458, 513 P.2d 258,

t h e C o u r t quoted a p p r o v i n g l y t h i s l a n g u a g e from I n re P e t i t i o n

of P e t e r s o n , 155 Mont. 239, 467 P.2d 281:

             " ' R e s g e s t a e a r e t h e c i r c u m s t a n c e s , f a c t s , and
             d e c l a r a t i o n s which grow o u t of t h e main f a c t , a r e
             contemporaneous w i t h i t , and s e r v e t o i l l u s t r a t e
             i t s c h a r a c t e r . ' S t a t e v . Broadwater, 75 Mont. 350,
             243 P. 587."

             Applying t h e s e r u l e s t o t h e p r e s e n t c a s e , it i s c l e a r
the conversation which immediately preceded the passing of the
bribe money was     res gestae statements.    The Information charged
the defendant with giving a bribe to McLean "      * * *   with the
intent to influence his decision on how to handle the prosecution
of gambling cases    * * *."   Certainly the discussion on how he was
to handle Hensley's case formed a part of the bribery transaction,
was contemporaneous with it, and served to illustrate its charac-
ter.   Moreover, the discussion constituted an essential part of
the State's proof of the crime as charged to show the defendant's
intent when he gave McLean the money.
           As noted, proof of other offenses is admissible in order
to show guilty knowledge, motive or intent.      Thus, the res gestae
discussion of Hensley's deferred sentence in some prior unspecified
crime was proper to show his knowledge of what he was talking about;
his motive to get the pending gambling charges completely dismissed;
and his intent to influence McLean's prosecutorial decisions.
           The final issue is whether or not the testimony as to the
conversation, wherein the bribe occurred, should have been allowed,
since the conversation took place after defendant had been charged
for gambling operations, he had retained counsel on those charges,
and the conversation occurred outside the presence of retained
counsel.    Defendant relies on Massiah v. United States, 377 U.S.
201, 84 S.Ct. 1199, 12 L Ed 2d 246.      His argument, however, is
similar to the one struck down in United States v. Missler, 414
F.2d 1293, 1302, cert.den. 397 U.S. 913, 90 S.Ct. 912, 25 L Ed 2d
93, where the court said:
        "Clearly, Massiah and Beatty are without applica-
        bility here. In both of those cases, the Govern-
        ment souqht to use the defendant's self-incrim-
        inating post-indictment statements to prove the
        charge in the pendinq indictment. Here, by con-
        trast, Missler was under indictment for hijackinq,
        but the trial in which the statements were-used -
        was not for that offense. The agents' testimony
        was received in proof of a distinct and separate
         offense--obstruction of justice--committed after
         the hijacking indictment. * * * "
Defendant's statements, like Missler's, were used against him
in proving a distinct and separate offense--bribery--committed

after the gambling charges.   Defendant's argument is without
merit.

         The judgment is
                           m
                           £fir e



                                         Chief Justice


We concur:         \